1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *S. Alex Spelman
     Assistant Federal Public Defender
4    Nevada Bar No. 14278
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Alex_Spelman@fd.org
7

8    *Attorney for Petitioner Ubaldo Saldana-Garcia

9
10
                           U NITED S TATES D ISTRICT C OURT
11                               D ISTRICT OF N EVADA
12   Ubaldo Saldana-Garcia,
13                                                 Case No. 2:19-cv-00441-APG-BNW
                  Petitioner,
14                                                 Unopposed motion to extend
           v.                                      deadline to file amended petition
15
     Brian Williams, et al.,
16

17                       Respondents

18         Saldana-Garcia respectfully requests an extension of 52 days, up to and
19   including October 31, 2019, to file his amended petition. This is his first request

20   for an extension. This deadline reflects the statute-of-limitations deadline in this

21   case, and thus, this extension would allow Saldana-Garcia to enjoy the full year

22   Congress has afforded him to prepare and file a habeas corpus petition for federal

23   relief. Respondents do not oppose, though the parties agree that their waiver does

24   not constitute tacit agreement with any of the foregoing, nor should it be construed
25   as a waiver of any procedural defenses.
26

27
1                                  POINTS   AND      AUTHORITIES
2           Saldana-Garcia seeks federal habeas relief from this Court. 1 This Court

3    appointed counsel 2 and set a deadline of September 9, 2019 for counsel to file an

4    amended petition on Saldana-Garcia’s behalf. 3 This is his first request for an

5    extension and respondents do not oppose.

6           Saldana-Garcia is moving for an extension because he has calculated a

7    statute-of-limitations deadline of October 31, 2019, to seek federal habeas relief,

8    and he would like to take advantage of the full time Congress has afforded him to

9    prepare and file his petition. Briefly, Saldana-Garcia has calculated this deadline

10   because the time for him to seek certiorari from the United States Supreme Court

11   expired on Sunday, May 31, 2015, rendering a true deadline of Monday, June 1,

12   2015. 4 Saldana-Garcia then used 63 days from that point to prepare and properly

13   file a timely state petition for writ of habeas corpus on August 3, 2015.

14          The state courts did not finally resolve these post-conviction proceedings until

15   the Nevada Supreme Court’s issuance of remittitur on January 2, 2019. From this

16   point, with 302 days remaining for his federal period of limitations, Saldana-

17   Garcia’s statute-of-limitations deadline to seek federal habeas relief became October

18   31, 2019. 5 As of the date of this filing, then, he still has 52 days remaining to seek

19   federal habeas relief. Here, it is to his advantage to utilize all of it.

20          Further, the demands of other cases have Saldana-Garcia from meeting the

21   current September 9, 2019 deadline. See, e.g., Vincent v. McDaniel, No. 17-16992,

22

23          1   ECF No. 4.
24          2   ECF No. 6.
25          3   ECF No. 9.
26
            4 Union Nat. Bank of Wichita, Kan. v. Lamb, 337 U.S. 38, 40–41 (1949) (holding
     that if the deadline to seek cert falls on a Sunday, the deadline extends to Monday).
27          5   See generally 28 U.S.C. § 2244(d).

                                                     2
1    ECF No. 48 (9th Cir. June 14, 2019); Cardenas v. Baker, No. PC-5364 (Nev. 5th J.
2    Dist. Ct. June 19, 2019); Holmes v. Gentry, No. 2:17-cv-01980-RFB-GWF (D. Nev.
3    Aug. 2, 2019); Flores v. Williams, No. A-19-794716-W (Nev. 8th J. Dist. Ct. Aug. 2,
4    2019); Morales v. Baker, No. A-19-794622-W (Nev. 8th J. Dist. Ct. Aug. 2, 2019);
5    Berry v. Baker, No. 3:16-cv-00470-MMD-WGC (D. Nev. Aug. 8, 2019); Nicholson v.
6    Baker, No. 3:16-cv-00486 (D. Nev. Aug. 23, 2019). Further, counsel has been
7    working diligently to meet an upcoming amended-petition deadline in the case of
8    McNair v. Baca, No. 3:18-cv-00308-HDM-CBC (D. Nev.).
9          Furthermore, counsel was on leave from June 21–23, and then again from
10   June 29 through July 8. After that, counsel attended in an out-of-town, three-day
11   seminar on August 12–14, 2019.
12         Finally, during this time, counsel was preparing for a September 4, 2019,
13   evidentiary hearing before this Court in the case of Davis v. Neven, No. 2:15-cv-
14   01574-RFB-NJK (D. Nev.).
15         The above demands prevented counsel from meeting the current deadline.
16   Further, it is to Saldana-Garcia’s deadline to utilize the remainder of his statutory
17   federal period of limitations to prepare and file his amended petition in this case.
18   Accordingly, he seeks a 52-day extension to utilize the remainder of this time, up to
19   and including October 31, 2019. This is his first request.
20         On September 6, 2019, counsel for Respondents, Deputy Attorney General
21   Charles L. Finlayson, indicated by email that Respondents do not oppose the
22   instant request for a 52-day extension. However, the parties agree that
23   Respondents’ non-opposition does not constitute tacit agreement with any of the
24   representations in this motion, including Saldana-Garcia’s statute-of-limitations-
25   deadline calculation, nor does it constitute a waiver of any procedural defenses,
26   such as a claim of untimeliness under the statute of limitations.
27


                                                 3
1                                        C O N CL U S I O N
2          Saldana-Garcia does not request this extension for the purposes of undue

3    delay but solely in the interests of justice, to utilize his remaining statutory period

4    of limitations to seek federal relief and to allow his counsel to prepare and file a

5    comprehensive amended petition on his behalf during this time.

6          Accordingly, for all of the above reasons, Saldana-Garcia respectfully

7    requests an extension of the deadline to file an amended petition of 52 days, up to

8    and including October 31, 2019.

9          Dated September 9, 2019.

10                                                    Respectfully submitted,
11
                                                      Rene L. Valladares
12
                                                      Federal Public Defender
13
                                                      /s/S. Alex Spelman
14                                                    S. Alex Spelman
15                                                    Assistant Federal Public Defender

16

17                                                    IT IS SO ORDERED:
18

19
                                                      ______________________________
20                                                    United States District Judge
21                                                              9/9/2019
                                                      Dated: ________________________
22

23

24

25

26

27


                                                  4
